Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant's election without traverse of Group I (claims 85, 86, 90-95, and 104-106) in the reply filed on 7/2/21 is acknowledged. 
2.	The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 107-119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/2/21.  Currently claims 85, 86, 90-95, and 104-106 are under consideration.
Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered.
5.	The Information disclosure Statement (IDS) filed on 5/8/19 has been considered as to the merits before the First Action. 


Abstract
6.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Objections
7.	Claims 93 and 94 are objected to because of the following informalities: The claims utilizes acronyms (PD-1 and PD-L1).  Although the term may have art-recognized meanings, it is not clear if applicant intends to claim any prior art definition of the abbreviations.  The terms should be defined in their first instance.  For example, PD-L1 is programmed death ligand 1 as defined on page 57 section V.  The initial explanation will convey intended meaning of subsequent abbreviations in the claims. Please define the acronyms in the claims in order to obviate this objection. Applicant is cautioned not to introduce new matter into the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 85, 86, 90-95, and 104-106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 85, 86, 90, 95, 104, and 105 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinojosa et al. (WO 2015/138034 A2). 
 	Hinojosa et al. disclose a microfluidic device comprising: a body having an at least partially porous membrane (paragraph [0017]), the membrane comprising a top surface and a bottom surface (paragraph [0017]), wherein said top surface comprises living epithelial cells (paragraph [0016]), and said b) bottom surface comprising living endothelial cells (paragraph (0038]), and a method comprising: a) providing immune cells (paragraph [0021]); and b) said microfluidic device comprising the at least partially porous membrane, a top surface comprising living epithelial cells, and/or bottom surface comprising living endothelial cells paragraph [0038]). 
	

	More specifically, Hinojosa et al. disclose a microfluidic device (microfluidic device; abstract; paragraph [0036]) comprising: a body having a central microchannel therein (body having a central microchannel; paragraph [0077]); and an at least partially porous membrane positioned within the central microchannel (partially porous membrane positioned within the central microchannel; paragraph [0077)), the membrane configured to separate the central microchannel to form a first central microchannel and a second central microchannel (membrane(s) are configured to divide the central channel into two or more closely opposed parallel channels of substantially different heights; paragraph (0077), the membrane comprising a top surface and a bottom surface (membrane divides the central channel into mesochannel (top surface) and microchannel (bottom surface); abstract; paragraph (0077); figure 2D), said a) top surface comprises living epithelial cells (top surface comprising mesochannel comprises living epithelial cells; paragraph [00245]; figure 2D), and living tumor cells in contact with said epithelial cells (tumor cells can be co-cultured with normal epithelial cells in the mesochannel; paragraph [00245]), said b) bottom surface comprising living endothelial cells (bottom surface comprising microchannel with living endothelial cells; paragraph [0038]; figures 2D, 8).

As per claim 90, Hinojosa et al. disclose that the method/device can be used to determine whether immune cells cause tumor cell death (cytokines cause tumor cell death/apoptosis by recruiting the immune cells; paragraphs [0021], [00405].
As per claim 95, Hinojosa et al. discloses the microfluidic device of claim 85, and further discloses wherein said membrane is coated with at least one attachment molecule that supports adhesion of a plurality of living cells (surfaces of each membrane can be treated or coated with cell adhesion molecules to support the attachment of cells; paragraph [0077]). The reference teaches the inclusion of a gel layer; paragraph [0095 and 00169].
As per claim 104, Hinojosa et al. disclose fibroblasts as operable cells in the invention; paragraph [0078-0085, 00178, and 00205-00210].
As per claim 105, Hinojosa et al. disclose melanoma cells utility at least in paragraph [00372].



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 91-94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa et al. (WO 2015/138034 A2) in view of Shi et al. (Journal of Hematology & Oncology, 2013, Vol.6, No.74, pages 1-6).  
	Please see Hinojosa et al. (WO 2015/138034 A2) as set forth above. 
Hinojosa et al. (WO 2015/138034 A2) differ from the instant invention in not specifically teaching the inclusion of a checkpoint inhibitor antibody that binds PD-1.
However, Shi et al. disclose that the upregulation of PD-1 and PD-L1 is a common phenomenon in leukemia and lymphomas that leads to double T-cell immunodeficiency, low proliferation and activation effects, and higher immune suppression in patients. (Page 4 – Conclusion).
Additionally, PD-1/PD-L1 interactions contribute to functional T-cell impairment, which fails to elicit minimal residual disease and may be related to leukemia relapse. This phenomenon may be one of the reasons why immature leukemic progenitor cells escape the immune system by inhibiting T-cell function via the PD-1/PD-L1 pathway (page 1 2nd column 1st paragraph).  

and PD-L1 by different methods, such as MoAbs, small molecules or siRNAs, may significantly affect immunotherapeutic efficacies. See page 4 – Conclusion.
It would have been obvious to one of ordinary skill in the art at the effective time of filing the invention to include a checkpoint inhibitor of the PD-1/PD-L1 pathway as disclosed by Shi et al in the method/device evaluating cell malignancies as exemplified by Hinojosa et al. because Shi taught The targeted inhibition of PD-1 and PD-L1 by different methods, such as MoAbs, small molecules or siRNAs, may significantly affect immunotherapeutic efficacies. See page 4 – Conclusion.
One skilled in the art would have been motivated to monitor immunotherapeutic efficacies as a means of determining optimal patient treatments. 

13.	Claim 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinojosa et al. (WO 2015/138034 A2) in view of Furuta et al. (Journal of Investigative Dermatology, 2014, Vol.134, pages 1369-1377). 
	Please see Hinojosa et al. (WO 2015/138034 A2) as set forth above. 
Hinojosa et al. (WO 2015/138034 A2) differ from the instant invention in not specifically teaching the tumor marker comprising microphthalmia-associated transcription factor. 

nd column 1st paragraph. 
In the 501Amel CD271 cells, enhanced and decreased nuclear translocation of NF-kB and microphthalmia-associated transcription factor, respectively, was detected (Figure 4a). Absent evidence to the contrary the utility of microphthalmia-associated transcription factor in melanoma cell applications is obvious. 
KSR forecloses the argument that a specific teaching, suggestion, or motivation
is required to support a finding of obviousness. See recent Board decision Ex parte
Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSA, 82
USPQ2d at 1396). 

14.	For reasons aforementioned, no claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
9/28/21

/LISA V COOK/Primary Examiner, Art Unit 1642